UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September26, 2010 Commission file number 1-7349 BALL CORPORATION State of Indiana 35-0160610 10 Longs Peak Drive, P.O. Box 5000 Broomfield, CO 80021-2510 303/469-3131 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October24, 2010 Common Stock, without par value 88,320,593shares Ball Corporation and Subsidiaries QUARTERLY REPORT ON FORM 10-Q For the period ended September26, 2010 INDEX Page Number PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Earnings for the Three and Nine Months Ended September26, 2010, and September27, 2009 1 Unaudited Condensed Consolidated Balance Sheets at September26, 2010, and December31, 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September26, 2010, and September27, 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION 38 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS Three Months Ended Nine Months Ended ($ in millions, except per share amounts) September26, September27, September26, September27, Net sales $ Costs and expenses Cost of sales (excluding depreciation) Depreciation and amortization (Notes9 and 11) Selling, general and administrative Business consolidation and other activities (Note6) ) ) Gain on sale of investment (Note5) – – – ) Earnings before interest and taxes Interest expense ) Debt refinancing costs (Note12) – – ) – Total interest expense ) Earnings before taxes Tax provision ) Equity in results of affiliates, net of tax (Note4) Net earnings from continuing operations Discontinued operations, net of tax (Note5) Net earnings Less net earnings attributable to noncontrolling interests – ) ) ) Net earnings attributable to Ball Corporation $ Amounts attributable to Ball Corporation: Continuing operations $ Discontinued operations ) ) ) Net earnings $ Earnings per share (Note16): Basic – continuing operations $ Basic – discontinued operations ) ) ) Total basic earnings per share $ Diluted – continuing operations $ Diluted – discontinued operations ) ) ) Total diluted earnings per share $ See accompanying notes to unaudited condensed consolidated financial statements. Page 1 BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ($ in millions) September26, December31, Assets Current assets Cash and cash equivalents $ $ Receivables, net (Note7) Inventories, net (Note8) Current derivative contracts (Note17) Deferred taxes and other current assets Assets held for sale (Note5) – Total current assets Property, plant and equipment, net (Note9) Goodwill (Note10) Noncurrent derivative contracts (Note17) Intangibles and other assets, net (Note11) Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities Short-term debt and current portion of long-term debt (Notes7 and12) $ $ Accounts payable Accrued employee costs Current derivative contracts (Note17) Other current liabilities Liabilities held for sale (Note5) – Total current liabilities Long-term debt (Note12) Employee benefit obligations (Note13) Noncurrent derivative contracts (Note17) Deferred taxes and other liabilities Total liabilities Contingencies (Note18) Shareholders’ equity (Notes14 and 15) Common stock (162,496,348shares issued – 2010; 161,513,274sharesissued – 2009) Retained earnings Accumulated other comprehensive earnings (loss) ) ) Treasury stock, at cost (73,748,244shares – 2010; 67,492,705shares–2009) ) ) Total Ball Corporation shareholders’ equity Noncontrolling interests (Note4) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. Page 2 BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended ($ in millions) September26, September27, Cash Flows from Operating Activities Net earnings $ $ Discontinued operations, net of tax Adjustments to reconcile net earnings to net cash used in continuing operating activities: Depreciation and amortization Business consolidation and other activities, net of cash payments (Note6) ) Gain and equity earnings related to acquisitions (Note4) ) ) Gain on sale of investment (Note5) – ) Deferred taxes ) ) Other, net Changes in working capital components (Note7) ) ) Cash provided by (used in) continuing operating activities ) Cash provided by (used in) discontinued operating activities Total cash provided by (used in) operating activities Cash Flows from Investing Activities Additions to property, plant and equipment ) ) Acquisition of business (Note4) ) – Acquisitions of equity affiliates (Note4) ) – Proceeds from sale of business (Note5) – Proceeds from sale of investment (Note5) – Cash collateral, net (Note17) Other, net ) ) Cash provided by (used in) continuing investing activities ) Cash provided by (used in) discontinued investing activities ) ) Total cash provided by (used in) investing activities ) Cash Flows from Financing Activities Long-term borrowings (Note12) Repayments of long-term borrowings ) ) Net change in short-term borrowings (Note7) ) Proceeds from issuances of common stock Acquisitions of treasury stock ) ) Common dividends ) ) Other, net ) ) Cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Change in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements. Page 3 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Ball Corporation and its controlled affiliates, including its consolidated variable interest entities (collectively Ball, the company, we or our) and have been prepared by the company. Certain information and footnote disclosures, including critical and significant accounting policies normally included in financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted for this presentation. Results of operations for the periods shown are not necessarily indicative of results for the year, particularly in view of the seasonality in the packaging segments and the irregularity of contract revenues in the aerospace and technologies segment. These unaudited condensed consolidated financial statements and accompanying notes should be read in conjunction with the consolidated financial statements and the notes thereto included in the company’s Annual Report on Form10-K filed on February25, 2010, pursuant to Section13 of the Securities Exchange Act of 1934 for the fiscal year ended December31, 2009 (annual report). The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting periods. These estimates are based on historical experience and various assumptions believed to be reasonable under the circumstances. Actual results could differ from these estimates under different assumptions and conditions. However, we believe that the financial statements reflect all adjustments which are of a normal recurring nature and are necessary to fairly state the results of the interim periods. Certain prior-year amounts have been reclassified in order to conform to the current-year presentation. In addition, amounts in prior periods have been retrospectively adjusted to reflect the divestiture of the plastics packaging, Americas, segment as discontinued operations. Further details of the divestiture are available in Note5. 2. Accounting Pronouncements Recently Adopted Accounting Standards Effective January1, 2010, Ball adopted accounting guidance that modifies the way entities account for securitizations and special-purpose entities. In connection with the adoption of the guidance, the company determined that its existing accounts receivable securitization program should be recorded on the balance sheet as of January1, 2010. Further details of this change in accounting are provided in Note7. Also effective January1, 2010, the company adopted additional guidance regarding variable interest entities (VIE). The new guidance requires a company to perform an analysis to determine whether its variable interest or interests give it a controlling financial interest in a VIE and whether it is the primary beneficiary of a VIE. It also amends previous guidance to require ongoing reassessments of whether a company is the primary beneficiary of a VIE. The adoption of the guidance did not change the accounting for VIEs in Ball’s consolidated financial statements. The company has a financial interest in a VIE of which Ball is not deemed to be the primary beneficiary. Additionally, the company has financial interests in other entities that are not considered VIEs under the current accounting guidance. In January 2010, the FASB issued additional guidance regarding fair value measurements, specifically requiring the disclosure of transfers in and out of Level1 and 2 assets and liabilities (previously only required for those in Level3) and more specific detailed disclosure of the activity in Level3 fair value measurements (on a gross basis rather than a net basis). The new guidance also clarifies existing disclosure requirements regarding the level of disaggregation of asset and liability classes, as well as the valuation techniques and inputs used to measure fair value for Level2 and Level3 fair value measurements. The disclosure requirement for transfers in and out of Level1 and 2 assets and liabilities was effective for Ball on January1, 2010,and had no impact on the unaudited condensed consolidated financial statements. The reporting of Level3 activity on a gross basis will be effective for Ball as of January1, 2011, and is expected to affect only the Level3 pension plan assets, which do not represent a significant component of the total pension assets. Page 4 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 2. Accounting Pronouncements (continued) In February 2010, the FASB issued revised guidance on subsequent events. Under revised guidance, SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements. This guidance was effective upon issuance. New Accounting Guidance In July 2010, accounting guidance was issued to enhance disclosures about a company’s allowance for doubtful accounts receivable and the credit quality of its financing receivables. In general it amends existing disclosure guidance to require a company to provide a greater level of disaggregated information and to disclose credit quality indicators, past due information and modifications of its financing receivables. The disclosures required at the end of a reporting period will be effective for Ball as of December31, 2010, and will be included in the company’s annual report. The disclosures about activity occurring during a reporting period will be effective for Ball on a prospective basis as of January1, 2011. The company is evaluating the impact the guidance will have on its consolidated financial statements. In April 2010, accounting guidance was issued to outline the criteria that should be met for determining when the milestone method of revenue recognition is appropriate in research or development transactions. The new guidance will be effective as of January1, 2011. Ball is evaluating the impact of the new guidance. 3. Business Segment Information Effective June 2010, with the announced sale of the company’s plastics packaging, Americas, business (discussed in Note5), segment information was retrospectively adjusted. Ball’s operations are organized and reviewed by management along its product lines and presented in four reportable segments. Metal beverage packaging, Americas and Asia: Consists of the metal beverage packaging, Americas, operations in the U.S., Canada and Brazil (since August 2010, as discussed in Note4), and the metal beverage packaging, Asia, operations in the People’s Republic of China (PRC). The Americas and Asia segments have been aggregated based on similar economic and qualitative characteristics. The operations in this reporting segment manufacture and sell metal beverage containers, and also manufacture and sell non-beverage plastic containers in the PRC. Metal beverage packaging, Europe: Consists of operations in several countries in Europe, which manufacture and sell metal beverage containers. Metal foodand household products packaging, Americas: Consists of operations in the U.S., Canada and Argentina, which manufacture and sell metal food, aerosol, paint and general line containers, as well as decorative specialty containers and aluminum slugs. Aerospaceand technologies: Consists of the manufacture and sale of aerospace and other related products and the providing of services used primarily in the defense, civil space and commercial space industries. The accounting policies of the segments are the same as those in the unaudited condensed consolidated financial statements. A discussion of the company’s critical and significant accounting policies can be found in Ball’s annual report. We also have investments in companies in the U.S. and the PRC, which are accounted for under the equity method of accounting and, accordingly, those results are not included in segment sales or earnings. Until August 2010, we also accounted for our investment in a Brazilian joint venture using the equity method of accounting. In August we acquired an additional economic interest in the joint venture and its results are now consolidated. Further details of the Brazilian transaction are available in Note4. Page 5 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 3. Business Segment Information (continued) Summary of Business by Segment Three Months Ended Nine Months Ended ($ in millions) September26, September27, September26, September27, Net Sales Metal beverage packaging, Americas& Asia $ Metal beverage packaging, Europe Metal food& household products packaging,Americas Aerospace& technologies Net sales $ Net Earnings Metal beverage packaging, Americas& Asia $ Business consolidation activities (Note6) Total metal beverage packaging, Americas& Asia Metal beverage packaging, Europe Metal food& household products packaging,Americas Business consolidation activities (Note6) − − Total metal food & household products packaging, Americas Aerospace& technologies Segment earnings before interest and taxes Undistributed corporate expenses, net ) Gain on sale of investment (Note5) – – – Business consolidation and other activities (Note6) Total undistributed corporate expenses, net ) Earnings before interest and taxes Interest expense ) Tax provision ) Equity in results of affiliates, net of tax (Note4) Net earnings from continuing operations Discontinued operations, net of tax (Note5) Net earnings Less net earnings attributable to noncontrolling interests – ) ) ) Net earnings attributable to Ball Corporation $ Page 6 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 3. Business Segment Information (continued) Summary of Business by Segment (continued) ($ in millions) September26, December31, Total Assets Metal beverage packaging, Americas& Asia $ $ Metal beverage packaging, Europe Metal food& household products packaging, Americas Aerospace& technologies Segment assets from continuing operations Corporate assets, net of eliminations Assets held for sale – Total assets $ $ 4. Acquisitions Latapack-Ball Embalagens, Ltda. (Latapack-Ball) In August 2010, the company paid $46.2million to acquire an additional 10.1percent economic interest in its Brazilian beverage packaging joint venture, Latapack-Ball, through a transaction with the joint venture partner, Latapack S.A. This transaction increased the company’s overall economic interest in the joint venture to 60.1percent and expands and strengthensBall's presence in the growing Brazilian market. As a result of the transaction, Latapack-Ball became a variable interest entity (VIE) under consolidation accounting guidelines with Ball being identified as the primary beneficiary of the VIE and consolidating the joint venture. Latapack-Ball operates metal beverage packaging manufacturing plants in TresRios, Jacarei and Salvador, Brazil and has been included in the metal beverage packaging, Americas and Asia, reporting segment. In connection with the acquisition, the company recorded a gain of $81.8million on its previously held equity investment in Latapack-Ball as a result ofrequired purchase accounting. The following table summarizes the preliminary fair values of the Latapack-Ball assets acquired, liabilities assumed and non-controlling interest recognized, as well as the related investment in Latapack S.A., as of the acquisition date. The valuation, which is based on market and income approaches, is still in process and is expected to be complete by the end of 2010. Cash $ Current assets Property, plant and equipment Goodwill Intangible asset Current liabilities ) Long-term liabilities ) Net assets acquired $ Noncontrolling interests $ ) The customer relationships were identified as a valuable intangible asset by the company and assigned an estimated life of 13.4years. The intangible asset is being amortized on a straight-line basis. Page 7 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 4. Acquisitions (continued) Neuman Aluminum (Neuman) In July 2010, the company acquired Neuman for approximately $60million in cash. Neuman had sales of approximately $128million in 2009 and is the leading North American manufacturer of aluminum slugs used to make extruded aerosol cans, beverage bottles, aluminum collapsible tubes and technical impact extrusions. Neuman operates two plants, one in the United States and one in Canada, that employ approximately 180people. The acquisition of Neuman is not material to the metal food and household products packaging, Americas, segment, in which its results of operations have been included since the acquisition date. Guangdong Jianlibao Group Co., Ltd (Jianlibao) In June 2010, the company acquired Jianlibao’s 65percent interest in a joint venture metal beverage can and end plant in Sanshui, PRC. Ball has owned 35percent of the joint venture plant since 1992. Ball acquired the 65percent interest for $86.9million in cash (net of cash acquired) and assumed debt, and also entered into a long-term supply agreement with Jianlibao and one of its affiliates. The company recorded equity earnings of $24.1million, which was composed of equity earnings and a gain realized on the fair value of Ball’s previous 35percent equity investment as a result ofrequired purchase accounting.The purchase accountingwas completed during the third quarter of 2010. The acquisition of the remaining interest is not material to the metal beverage packaging, Americas and Asia, segment. Anheuser-Busch InBev n.v./s.a. (AB InBev) In October 2009, the company acquired three of AB InBev’s beverage can manufacturing plants and one of its beverage can end manufacturing plants, all of which are located in the U.S., for $574.7million in cash. The additional plants, which employ approximately 635people, enhance Ball’s ability to serve its customers. The following unaudited pro forma consolidated results of operations have been prepared as if the acquisition had occurred as of January1, 2009. ($ in millions) Three Months Ended September27, Nine Months Ended September27, Net sales $ $ Net earnings from continuing operations Basic earnings per share from continuing operations Diluted earnings per share from continuing operations The pro forma results are not necessarily indicative of the actual results that would have occurred had the acquisition been in effect for the three and nine months ended September27, 2009, nor are they necessarily indicative of the results that may be obtained in the future. The pro forma adjustments primarily include the after-tax effect of increased interest expense related to incremental borrowings used to finance the acquisition. The adjustments also include the after-tax effects of amortization of the customer relationship intangible asset, inventory step-up adjustment and decreased depreciation expense on plant and equipment based on extended useful lives partially offset by increased fair values. Page 8 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 5. Dispositions Plastics Packaging, Americas In June 2010, the companyagreed to sell its plastics packaging, Americas, business to Amcor Limited. In August 2010, Ball completed the sale and received proceeds of $280million, including $15million of contingent consideration recognized at closing, subject to normal closing adjustments of approximately $20million. The sale of Ball’s plastics packaging business included five U.S. plants that manufacture polyethylene terephthalate(PET) bottles and preforms and polypropylene bottles, as well as associated customer contracts and other related assets. Ball’s plastics business employed approximately 1,000 people and had sales of $635million in 2009. The manufacturing plants were located in Ames, Iowa; Batavia, Illinois; Bellevue, Ohio; Chino, California; and Delran, NewJersey.The research and development operations were based in Broomfield and Westminster, Colorado. The following tables summarize the operating results for, and the assets and liabilities of, the discontinued operations: Three Months Ended Nine Months Ended ($ in millions) September26, September27, September26, September27, Net sales $ Earnings from operations $ Gain on sale of business – – Loss on asset impairment – – ) – Loss on business consolidation activities (a) Tax benefit (provision) ) Discontinued operations, net of tax $ $ ) $ ) $ ) (a) The first nine months of 2010 include net charges of $10.1million to reflect individually insignificant costs and gains related to previously announced plastics plant closures. The second and third quarters of 2009 include charges totaling $24.5million related primarily to the closure of plastics packaging manufacturing plants in New York, Wisconsin and Ontario. ($ in millions) December31, Assets: Receivables $ Inventories Property, plant and equipment Goodwill Other assets Total assets held for sale $ Liabilities: Accounts payable $ Other liabilities Total liabilities held for sale $ Investment in DigitalGlobe Inc. (DigitalGlobe) In May 2009, the company sold 75percent of its investment in DigitalGlobe, a provider of commercial high resolution earth imagery products and services, in conjunction with DigitalGlobe’s initial public offering. The sale generated proceeds of $37.0million and a non-operating pretax gain of $34.8million ($30.7million after tax). The remaining investment in DigitalGlobe, classified as an other long-term asset, has been accounted for as a marketable equity investment and, as such, is marked to market, with the unrealized gain being held in accumulated other comprehensive earnings (loss). (See Note14.) Page 9 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 6. Business Consolidation Activities Metal Beverage Packaging, Americas and Asia Net earnings of $0.4million ($0.3million after tax) were recorded in the first nine months of 2010 to reflect individually insignificant costs and gains related to previously announced plant closures. Metal Food and Household Products Packaging, Americas In September2010, Ball announced the closure of its metal food container manufacturing plant in Richmond, British Columbia. The plant, which produces steel cans for the Alaskan and Canadian salmon industry, will cease production in the first quarter of 2011, and its production capacity will be consolidated into other Ball facilities. In connection with the closure, the company recorded a charge of $4.6million ($2.8million after tax) primarily for severance and other employee benefits. During the third quarter of 2010, the company identified an accrual of a pension liability related to a Canadian plant closure that occurred in 2006. The amount of the accrual was $17.8million ($14.5million after tax) and was the result of recognizing the final settlement of the pension plan prior to the actual settlement of the pension obligation as defined in the pension accounting guidance.A third quarter 2010 out-of-period adjustment eliminated the excess pension liability balance related to the final settlement. The accrual for the pension settlement liability, as determined at that time, will be charged to earnings from accumulated other comprehensive earnings (loss) upon final settlement of the related pension obligation when the criteria in the accounting guidance are deemed to have been met and all regulatory clearances have been given. Management has assessed the impact of this adjustment and does not believe these amounts were quantitatively or qualitatively material, individually or in the aggregate, to any previously issued financial statements, including the results of operations for 2006, or to the third quarter, first nine months or expected full year of 2010. Corporate and Other Costs In the third quarter, $0.7million ($0.4million after tax) of transaction costs were recorded in connection with the acquisition of Neuman (discussed in Note4). In the second quarter, charges of $3.1million ($1.9million after tax) were recorded primarily to establish a reserve associated with an environmental matter at a previously owned facility. Metal Beverage Packaging, Americas and Asia During the third quarter, a charge of $1.0million ($0.6million after tax) was recorded, primarily for winding down operations at the PuertoRico and KansasCity plants. In the second quarter of 2009, a charge of $3.3million ($2.0million after tax) was taken for severance and other employee benefits related to a reduction of personnel in the plants and headquarters of the Americas portion of this segment. In the first quarter of 2009, a charge of $5.0million ($3.1million after tax) was taken related to accelerated depreciation for operations that ceased in the quarter at the company’s KansasCity plant. Corporate and Other Costs Pretax charges of $9.1million ($5.5million after tax) and $2.9million ($1.8million after tax) were recorded in the third quarter and second quarter of 2009, respectively, for transaction costs required to be expensed for the October 2009, acquisition of four plants from AB InBev (see Note4). In addition, a $1.0million pretax charge ($0.6million after tax) was taken in the second quarter related to previously closed and sold facilities. Page 10 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 6. Business Consolidation Activities (continued) Following is a summary of activity by segment related to business consolidation and other activities for the nine months ended September26, 2010: ($ in millions) Metal Beverage Packaging, Americas& Asia Metal Food& Household Products Packaging, Americas Corporate and Other Costs Total Balance at December31, 2009 $ Charges (gains) in continuing operations ) ) ) Cash payments and other activity ) ) Balance at September26, 2010 $ The carrying value of fixed assets remaining for sale in connection with previous plant closures was approximately $6million at September26, 2010. 7. Receivables ($ in millions) September26, December31, Trade accounts receivable, net $ $ Other receivables $ $ Trade accounts receivable are shown net of an allowance for doubtful accounts of $12.9million at September26, 2010, and $13.6million at December31, 2009. Other receivables primarily include property and sales tax receivables and certain vendor rebate receivables. A receivables sales agreement provides for the ongoing, revolving sale of a designated pool of trade accounts receivable of Ball’s North American packaging operations up to $250million. At December31, 2009, the amount of accounts receivable sold under the securitization program was $250million and, under the previous accounting guidance, this amount was presented in the consolidated balance sheet as a reduction of accounts receivable as a result of the true sale of receivables. However, upon the company’s prospective adoption of newaccounting guidance effective January1, 2010, the amount of accounts receivable sold is not reflected as a reduction of accounts receivable on the balance sheet at September26, 2010, resulting in a $250million increase in accounts receivable as compared to December31, 2009, as well as a corresponding working capital outflow from operating activities in the statement of cash flows. There were no accounts receivable sold under the securitization program at September26, 2010. In October 2010, the company renewed its receivables sales agreement for a period of one year. The size of the new program will vary from up to $125million for settlement dates in January through April and up to $175million for settlement dates in the remaining months. Page 11 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 8. Inventories ($ in millions) September26, December31, Raw materials and supplies $ $ Work in process and finished goods $ $ In the fourth quarter of 2009, the company identified that ending inventory was not properly valued in its metal beverage packaging, Americas and Asia, segment. An adjustment was required in the normal inventory review process to properly value ending inventory, and an evaluation of the inventory valuation process was performed. This evaluation indicated that under the historic method used to value inventory in this segment, including determining appropriate deferred variances, the quarterly estimates of the deferred pricing variances did not adequately consider the impact of extreme price volatility and inventory turnover in ending inventories. Ball has modified its controls for capitalization of inventory variances. The modifications include a more timely review of variance calculations and a detailed metal price analysis. Additionally, the calculation methodology was modified to more accurately take into account the fluctuations in the London Metal Exchange (LME) pricing and inventory balances. As a result of the evaluation, a cumulative $15.9million pretax out-of-period adjustment was recorded in cost of sales in the fourth quarter of 2009, which should have impacted the prior three quarters of 2009 and the fourth quarter of 2008. Had the inventory been valued under the revised method, pretax earnings in the third quarter of 2009 would have been higher by $7.3million ($4.4million after tax or $0.04 per diluted share) and year-to-date pretax earnings would have been lower by $8.8million ($5.4million after tax or $0.06 per diluted share). Management has assessed the impact of these adjustments and does not believe these amounts were quantitatively or qualitatively material, individually or in the aggregate, to any previously issued financial statements or to the full-year results of operations for 2009. 9. Property, Plant and Equipment ($ in millions) September26, December31, Land $ $ Buildings Machinery and equipment Construction in progress Accumulated depreciation ) ) $ $ Property, plant and equipment are stated at historical cost. Depreciation expense amounted to $63.4million and $183.1million for the three and nine months ended September26, 2010, respectively, and $56.3million and $163.8million for the comparable periods in 2009, respectively. Page 12 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements Goodwill ($ in millions) Metal Beverage Packaging, Americas&Asia Metal Beverage Packaging, Europe Metal Food& Household Products Packaging, Americas Total Balance at December31, 2009 $ Business acquisition (Note4) – – Acquisition of equity affiliates (Note4) – – Effects of foreign currency exchangerates – ) – ) Balance at September26, 2010 $ Ball’s policy is to perform its annual goodwill impairment testing in the fourth quarter of each year, as well as on an interim basis when circumstances dictate. As a result of the sale of the plastics packaging, Americas, segment, Ball determined that an update of the goodwill impairment testing was necessary for that segment. Based on the contractual sales price and the net book value of the segment it was determined that an impairment charge of $107.1million ($75.2million after tax) was necessary during the second quarter of 2010. The impairment charge included impairment of both plastics packaging goodwill ($106.5million) and long-lived assets ($0.6million). The impairment charge was recorded during the second quarter and is included in the discontinued operations line item of the statement of earnings for the nine months ended September26, 2010. See Note5 for further details regarding the disposition of the plastics packaging business. Intangibles and Other Assets ($ in millions) September26, December31, Investments in affiliates $ $ Intangible assets (net of accumulated amortization of $110.1at September26, 2010, and $105.8atDecember31,2009) Company and trust-owned life insurance Long-term deferred tax assets Other $ $ Total amortization expense of intangible assets amounted to $3.7million and $9.1million for the three and nine months ended September26, 2010, respectively, and $3.6million and $10.5million for the comparable periods in 2009, respectively. Page 13 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements Debt Long-term debt consisted of the following: September26, 2010 December31, 2009 (in millions) In Local Currency In U.S. $ In Local Currency In U.S. $ Notes Payable 6.625% Senior Notes, due March 2018 (excluding discount of $0.6in 2010and$0.6in2009) $ 7.125% Senior Notes, due September 2016 (excluding discount of $6.4in 2010 and $7.2in 2009) $ $ 7.375% Senior Notes, due September 2019 (excluding discount of $7.5in 2010 and $8.1in 2009) $ $ 6.75% Senior Notes, due September 2020 $ – – 6.875% Senior Notes, due December 2012 (excluding premium of $1.3in 2009) $
